United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3988
                                    ___________

Kirk D. Sykes,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Arkansas.
The City of Gentry, Arkansas; The City *
Council of Gentry, Arkansas; Robert D. *
Abrahamson, Mayor, City of Gentry,     *
Arkansas,                              *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: May 23, 1997
                                 Filed: June 13, 1997
                                   ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________

MAGILL, Circuit Judge.

       Kirk D. Sykes, the former police chief of Gentry, Arkansas, appeals the district
court's1 grant of summary judgment against him in his 42 U.S.C. § 1983 (1994) action
against the City of Gentry. We affirm.



   1
    The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
                                            I.

        On March 22, 1995, Sykes was hired as the chief of police of Gentry, Arkansas.
At the time Sykes was hired, § 14-43-504(e)(2) of the Arkansas Code provided that
"Mayors shall have the power to choose and appoint the chief of the police department
. . . who shall hold office until the following election for mayor, and until a successor
is appointed by the incoming mayor, unless sooner removed for cause . . . ." Ark. Code
Ann. § 14-43-504(e)(2) (Michie 1987). Section 14-43-505 provided that a police chief
could be removed for inefficiency, misconduct, or neglect of duty by a majority vote
of the city council. Ark. Code Ann. § 14-43-505 (Michie 1987). In an unappealed
case not involving the instant parties, the United States District Court for the Western
District of Arkansas held that these provisions created a property interest for a police
chief in the position. See Pearson v. City of Paris, 839 F. Supp. 645, 650 (W.D. Ark.
1993). Accordingly, the Pearson court held that the termination of a police chief
without cause constituted a deprivation of property without due process, a violation of
the Fourteenth Amendment that was actionable under § 1983. Id. at 649.

      On April 5, 1995, about two weeks after Sykes was hired, the Arkansas
Legislature enacted Ark. Code Ann. § 14-42-110 (Michie 1987 & Supp. 1995).
Section 110 provides that:

       Mayors in cities of the first class and second class and incorporated towns
       shall have the power to appoint and remove all department heads,
       including city and town marshals appointed, unless the city or town
       council shall, by a two-thirds (2/3) majority of the total membership of the
       council, vote to override the mayor's action.

Ark. Code Ann. § 14-42-110 (emphasis added).2



   2
    Gentry is considered a city of the first class.

                                           -2-
       On November 9, 1995, the Mayor of Gentry terminated Sykes without cause.
The City Council considered the termination and a motion was made to override it, but
failed for want of a second.

       Sykes subsequently brought this action in the district court under § 1983.3 The
district court denied relief, concluding that, while Sykes once had a property interest
in his position, that property interest was destroyed when the Arkansas Legislature
enacted § 110. Sykes now appeals.

                                           II.

       Sykes argues that his property interest in his position, created by § 504, was not
lost by the subsequent enactment of § 110 because this would constitute a retroactive
effect of the new statute. Because Arkansas law disfavors retroactive effects of
statutes, see State v. Kansas City & Memphis Ry. & Bridge Co., 174 S.W. 248, 251
(Ark. 1914), Sykes contends that his property interest was unaffected by the change in
the law.

       Sykes's argument is meritless. Had Sykes been terminated prior to the enactment
of § 110, he perhaps would have had an argument for retroactivity. As it is, the impact
of § 110 is purely prospective.
       This Court has repeatedly held that a state may legislatively eliminate a
previously conferred property interest in state employment. See Packett v. Stenberg,
969 F.2d 721, 726 (8th Cir. 1992). "While the legislative alteration or elimination of
a previously conferred property interest may be a deprivation, the legislative process



   3
    Sykes also sought relief under the Fair Labor Standards Act for unpaid overtime
and under various state causes of action. The district court denied relief under these
theories, and Sykes does not pursue them on appeal.

                                          -3-
itself provides citizens with the process they are due." Id. See also Gattis v. Gravette,
806 F.2d 778, 781 (8th Cir. 1986) ("[T]he legislature which creates a property interest
may rescind it, whether the legislative body is federal or state and whether the interest
is an entitlement to economic benefits, a statutory cause of action or civil service job
protections. By the time appellant discharged appellees, the Arkansas Legislature had
removed appellees' employment position from those entitled to civil service system
protections. Accordingly, the property interest previously conferred . . . had been
extinguished . . . . [Because] the legislative process affords all the procedural due
process required by the Constitution, the elimination of appellees' property interest in
employment, although a deprivation, was not a deprivation without due process under
the Fourteenth Amendment of the Constitution." (emphasis added)).

        Any property interest Sykes had in his position was eliminated when the
Arkansas Legislature enacted § 110. Because Sykes had no property interest in his
position, there was no due process violation when he was terminated. Accordingly, the
district court’s grant of summary judgment is affirmed.

      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-